I concur in the judgment. The injunction order in Crowley v.Freud prohibits the civil service commissioners from holding examinations of the employees of the recorder — such as copyists and stenographers — as well as of his deputies.
The recorder is therefore driven to the necessity of employing such assistants without a civil service examination or not at all; and unless such employees can be paid, the business of the office would be practically suspended. I do not, however, think that the employees referred to are deputies within the meaning of the law; nor is it necessary to so hold in order to affirm the judgment. *Page 588